Per curiam.

As the presiding judge at the trial, refused to admit evidence of the value of the property replevied, we are not informed whether that property was of greater or less value than the rent due and interest. This evidence ought to have been admitted ; and the jury should have been instructed to find for the plaintiff the amount of the rent and interest, if the goods replevied should appear to them equivalent to the rent and interest; and if the goods should, in their opinion, be of less value than the rent and interest, then to find to the value of those goods.
New trial granted.